Citation Nr: 0928373	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for chloracne.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic skin rash, to include inguinal 
dermatitis and eczema hiemalis.  


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision, which reopened and 
denied the Veteran's claim of service connection for 
chloracne as well as a June 2004 rating decision which 
reopened and denied the Veteran's claims of service 
connection for inguinal dermatitis and eczema hiemalis.  
Regardless of the RO's action, the Board is required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

In March 2003, the Veteran raised a claim of service 
connection for skin cancer, which was denied in March 2004.  
To the extent that this claim relates in anyway to his 
general claim of service connection for a skin condition, the 
Veteran did not appeal this specific issue.  It is, 
therefore, not before the Board.

The claim for service connection for a chronic skin rash, to 
include inguinal dermatitis and eczema hiemalis is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1984, 
the RO denied service connection inguinal dermatitis and 
eczema hiemalis (claimed as a skin rash) based on the finding 
that intertrigo (a skin rash) was not found on examination.

2.  In an unappealed rating decision dated in April 1986, the 
RO denied service connection for chloracne, to include as 
being secondary to herbicide exposure, based on the finding 
that the Veteran had not been diagnosed as having chloracne.

3. Additional evidence received since the April 1986 decision 
is either cumulative or irrelevant to the grounds for the 
final denial, and does not raise the possibility of 
substantiating the Veteran's claim of service connection for 
chloracne.  

4.  Additional evidence received since the December 1984 
decision is neither cumulative nor irrelevant to the grounds 
for the final denial, and raise the possibility of 
substantiating the Veteran's claim of service connection for 
a chronic skin rash, to include inguinal dermatitis and 
eczema hiemalis.  


CONCLUSIONS OF LAW

1.  An April 1986 rating decision, which denied the claim of 
service connection for chloracne, is final.  38 U.S.C.A. 
§§ 7105 (West 2002).

2.  The December 1984 rating decision, which denied the claim 
of service connection for inguinal dermatitis and eczema 
hiemalis, is final.  38 U.S.C.A. §§ 7105 (West 2002).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for chloracne; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


4.  New and material evidence has been submitted for the 
claims of entitlement to service connection for service 
connection for a chronic skin rash, to include inguinal 
dermatitis and eczema hiemalis; the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.	Veterans Claims Assistance Act (VCAA)

As to the petitions to reopen the claims of service 
connection for inguinal dermatitis and eczema hiemalis, these 
petitions have been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on that 
petition is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

With respect to the Veteran's petition to reopen the service 
connection claim for chloracne, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008). The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the Veteran's claim for 
service connection, a December 2003 letter fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Further, the 
December 2003 letter provided notice of the elements of new 
and material evidence and the reasons for the prior denial.  
The criteria of Kent are also satisfied.  See Kent, supra.

Since the Board has concluded that a reopening the claim for 
service connection for chloracne is not warranted, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The Veteran has alleged treatment at the VA medical centers 
(VAMC) in Wichita and Oklahoma City.  RO requested those 
records in November 2006.  Records were obtained from the 
VAMC in Wichita were received in December 2006.  However, the 
VAMC in Oklahoma City indicated that no such records existed, 
including in archival searches.  Notice of the failure to 
obtain these records was provided in a June 2007 supplemental 
statement of the case.  The Board finds that the RO has made 
all reasonable attempts to obtain those records, further 
development would be fruitless.  

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).
II.	New and Material Evidence

The Veteran previously filed a claim of service connection 
for his skin conditions caused by herbicide exposure in March 
1980.  As provided above, the skin condition claim was 
separated out by the RO to include separate claims of service 
connection of chloracne, inguinal dermatitis, and eczema 
hiemalis.  In December 1984, the RO denied the claim of 
service connection for a skin rash (identified as inguinal 
dermatitis and eczema hiemalis) as there was not an active, 
chronic skin disorder shown at that time.  The RO concluded 
that intertrigo had not been shown on current examination.  
Similarly, in April 1986, the RO denied the service 
connection claim for chloracne on the basis the Veteran had 
not been diagnosed with the disorder within one year of 
service discharge.  The Veteran did not initiate an appeal 
and the underlying decisions became final.  38 U.S.C.A. 
§ 7105.  In March 2003, the Veteran filed a petition to 
reopen these final decisions.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

During the Veteran's prior claims, the claims file contained 
service treatment records and an August 1984 VA examination 
report.  The service treatment records show that during his 
enlistment examination in December 1963, the Veteran reported 
that he had a history of skin boils.  He was also treated for 
warts in September 1967.  During his September 1967 
separation examination, he was diagnosed with intertrigo of 
the groin.  Post-service medical records indicate treatment 
for skin ailments.  The August 1984 VA examination report 
shows that the Veteran complained of recurrent rash on his 
legs and forearms since 1976, which on one occasion became 
secondarily infected and required a two week hospitalization.  
During the examination, the examiner observed two small crust 
papules distal to the left elbow and no lesions on the lower 
extremities and groin areas.  He was assessed with probable, 
inactive recurrent eczema hiemalis of the extremities and a 
history of inguinal dermatitis, probable intertrigo.  At no 
time, was the Veteran diagnosed with chloracne.  

Since the Veteran's prior claim, the Veteran submitted 
additional evidence to include medical records from the VAMC 
in Wichita from March 199 to December 2006, which show 
treatment for chronic dermatitis with acute exacerbation and 
skin folliculitis in March 1999 and actinic keratoses in 
November 2004 and November 2006.  Treatment records from Dr. 
Greenwood show treatment for actinic keratoses in May 2002 
and treatment records from Moeller Dermatology, LLC indicate 
treatment for various skin ailments on his extremities and 
his groin region.  Those records also suggest that the 
Veteran's various skin rashes had been chronic since his 
service in Vietnam.

With respect to the petitions to reopen his service 
connection claim for a chronic skin rash, to include inguinal 
dermatitis and eczema hiemalis, the medical records show that 
the Veteran was found to have intertrigo of the groin at 
service discharge, and that he currently receives ongoing 
treatment for various skin ailments, and that there is some 
suggestion in the current treatment records that the skin 
ailments are chronic and have been effecting the Veteran 
since service discharge.  These records, in addition to the 
Veteran's contentions, raise the possibility that his 
ailments are related to service.  As such, the new evidence 
is not cumulative and raises the possibility of 
substantiating the Veteran's claims of service connection.  
The Board concludes that new and material evidence has been 
submitted; the claim for service connection for a chronic 
skin rash, to include inguinal dermatitis and eczema 
hiemalis, is reopened.  See 38 C.F.R. § 3.156, supra.  

However, none of the aforementioned treatment records 
establish a diagnosis of chloracne let alone provide evidence 
that such a disability manifested within one year of service 
discharge.  They are without such a discussion.  These 
treatment records, therefore, do not address the grounds of 
the prior final denial.  Accordingly, while new, the Board 
finds that these records are not material and do not warrant 
reopening.  See 38 C.F.R. § 3.156(a).  

The Board finds that the evidence submitted is either not 
material or does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the 
petition to reopen the claim of service connection for 
chloracne is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for 
chloracne is denied.

The petition to reopen the claim for service connection for a 
chronic skin rash, to include inguinal dermatitis and eczema 
hiemalis, is granted.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.

A review of service treatment records show that the Veteran 
reported a history of skin boils during his enlistment 
examination in December 1963.  While the service treatment 
records are limited, the September 1967 separation 
examination provides that these boils had occurred since 
childhood.  The separation examination also indicates that he 
was diagnosed with intertrigo of the groin.  Post-service 
medical records indicate that the Veteran has been diagnosed 
with and treated for inguinal dermatitis (probable 
intertrigo), eczema hiemalis of the extremities, folliculitis 
of the lower legs and thighs, pruritis of the right thigh, 
fungal infections, dermatitis, and various rashes on his 
extremities and his groin region.  Service records indicate 
that the Veteran served in Vietnam and as such herbicide 
exposure is conceded.  

The Veteran contends that his skin problems manifested during 
service, and may have been caused by herbicide exposure.  It 
is evident that the Veteran experienced some skin problems in 
service and subsequent to service.  The Veteran was provided 
a VA examination in August 1984; however, no opinion was 
given to assess whether his current skin disorders were 
etiologically related to his service because the skin rashes 
were quiescent at that time.  The Board finds that in light 
of his ongoing treatment for various skin disorders, an 
updated VA examination is warranted to obtain a medical 
opinion as to the etiology of these conditions.  Such 
opinions must be obtained before the Veteran's claims can be 
decided.  See 38 C.F.R. § 3.159(c)(4)(2008).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination to determine whether his 
chronic skin rash.  Specifically, the 
examiner should be asked identify each 
skin disorder.  The examiner should 
next state the probability that the 
identified skin disorders, to include 
eczema hiemalis of the extremities and 
inguinal dermatitis, if found, had its 
onset in service or is otherwise 
etiologically related to service, to 
include due to herbicide exposure.   
The claims folder and a copy of this 
Remand must be made available to, and 
be reviewed by, the examiner prior to 
the examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Then, after ensuring the VA examination 
report is complete and that any actions 
needed to comply with the VCAA, have 
been completed, the RO should 
readjudicate the claims on the merits.  
If the benefits sought are not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


